Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	
Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Claim Objection
Claims 1 and 16 are objected to because of the following informalities:  it is unclear if “a component driver” in the preamble is same item as “an event driver” in the body of the claim (claim 1) or if they are different items.  “Component driver” is not found in any of the dependent claims. For examination purpose, it will be assumed that they are the same item. 
Like claim 1, claim 16 has the same issue.
Appropriate correction is required.

Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-7, 9-11, 13-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelissier (US-2009/0043203-A1).

Claim No
Claim feature
Prior Art
Pelissier (US-2009/0043203-A1)
1
A method for operating a medical diagnostic system that is configured to use a system component of the medical diagnostic system to generate examination data of a person under examination during an examination procedure, wherein the examination procedure with control of the system component is controlled by a piece of control software, and a component driver exchanges control commands of the control software with the system component, such that the system component is controlled, the method comprising: 

Pelissier discloses a method (cf. Fig. 5) for operating a medical diagnostic system (portable ultrasound device 10) that is configured to use a system component of the medical diagnostic system to generate examination data (“ultrasound image”) of a person under examination during an examination procedure, wherein the examination procedure with control of the system component (transducer assembly 16) is controlled by a piece of control software (OS and embedded software, cf. Fig. 5), and a component driver (Pelissier implicitly includes a component driver as it drives one of many compatible transducers 16) exchanges control commands of the control software with the system component, such that the system component is controlled.



providing an event driver that communicates with the control software via an interface of the control software; 

Pelissier must provide an event driver as claimed because when a transducer assembly 16 is connected to the ultrasound device 10, the system software, of the device 10, recognizes the transducer assembly 16 by reading signals from the transducer assembly 16 and read configuration data for the recognized transducer assembly 16, cf. Fig. 5 and ¶¶ [0057] and [0058] for reconfiguring the control software for driving the recognized transducer assembly 16.

Even though the Applicant intends the “event driver” to be a piece of software as can be understood from hints in the instant specification, the claim language places the “event driver” to be an ambiguous entity, i.e. it can be a hardware or a software, provided that, it can communicate with the control software or system software.

Interface can be anything between two items, in this case, one item can be system software and another item can be something the system software connected to or controls and the interface can be a connection/coupling/communication between them.



detecting, via the event driver, a first event in the examination procedure and reporting the detected first event to the event driver; and 

Pelissier detects a first event as claimed as it recognizes a transducer assembly 16, cf. Fig. 5; i.e. step of recognition of transducer is equated to the claimed first event.

modifying the use of the system component in the examination procedure to a first type defined by the event driver when the first event is detected in the examination procedure.

Pelissier modifies use of the system component (16) when it shuts down TX/RX circuitry of the transducer assembly 16 pending image initiation, cf. ¶ [0058].
The shut down state of the transducer may be equated to the claimed first type of the use.
2
The method of claim 1, wherein it is only due to the event driver that the control software is operable to detect the first event, report an occurrence of the first event to the event driver via the interface, and modify the use of the system component in the examination procedure to the first type.

Pelissier meets claim 2 as it discloses system software is operable to detect the first event (act of recognition of the transducer 16 by OS and embedded software and act of shutting down the TX/RX and wait for commencing imaging, cf. ¶ [0058]). 


3
The method of claim 1, further comprising: detecting, by the event driver, a second event in the examination procedure; and modifying the use of the system component in the examination procedure to a second type defined by the event driver when the second event is detected.

Pelissier meets claim 3 as the OS and embedded software detects a second event (request to initiate imaging) and modify the use of the system component (modify state of the transducer 16 into active state from the shutdown state).
4
The method of claim 1, wherein modifying the use of the system component in the examination procedure to the first type comprises changing an operating status of the system component from a first operating mode to a second operating mode, the second operating mode being different than the first operating mode.

Pelissier meets claim 4, cf. ¶ [0057] and [0058].
5
The method of claim 3, wherein changing the operating mode to the second operating mode comprises: setting the system component to an idle status, in which a power supply of the system component is at least reduced; or setting the system component from the idle status, in which the power supply of the system component is at least reduced, to 

6
The method of claim 4, wherein modifying the use of the system component to the second type comprises setting the system component from the idle status, in which a power supply of the system component is at least reduced, to an active operating status, in which the system component is usable to generate the examination data.

Pelissier meets claim 5, cf. ¶ [0057] and [0058].
7
The method of claim 6, wherein recording the examination data is only possible when the system component has been set to the active operating status.

Pelissier meets claim 7 as recording examination data (ultrasound imaging) is only possible if the system component (transducer assembly 16) is set to an active operating status.
9
The method of claim 1, wherein the event driver has data with which the first event is identifiable in the examination procedure and with which it is determinable how the examination procedure is modified on detection of the first event.

Pelissier meets claim 9, as the connected transducer assembly 16 is recognized by the OS and embedded software which requires the event driver (part of the software connected to the OS and embedded software that recognizes and drives the transducer assembly 16) has data using which it recognizes the connected transducer assembly 16. Examination (imaging) process in Pelissier will be modified depending on the model of connected transduces.

10
The method of claim 1, wherein detecting the first event comprises: detecting a defined status in the procedure of the examination procedure; or detecting a particular status at the system component.

Pelissier meets claim 10, as it discloses if the system is ready for imaging or recognizing a specific transducer assembly 16 after a specific transducer assembly 16 connected to the ultrasound device 10. 
11
The method of claim 1, wherein the medical diagnostic system is an imaging system.

Pelissier meets claim 11.
13
A medical diagnostic system comprising: 
Pelissier meets claim 13 as it discloses an ultrasound imaging device 10.

a system component configured to generate examination data of a person under examination during an examination procedure; 

System component (transducer assembly 16)

a memory; 

Memory (20B, cf. Fig. 3)

at least one processor, 

Processor (20A, cf. Fig. 3)

wherein the memory is configured to store a piece of control software, via which the 



wherein a component driver is configured to exchange control commands of the control software with the system component, such that the system component is controlled,

Pelissier meets the claim feature as its OS and embedded software recognizes a specific transducer 16 at the time when the transducer is connected to the device 10.

wherein the memory is further configured to store an event driver that communicates with the control software via an interface of the control software, and

Pelissier meets the claim feature, because when a transducer assembly 16 is connected the device recognizes the transducer 16; therefore, there must be an interface between the device 10 and the transducer assembly 16 to recognize the transducer by the device 10.

wherein the medical diagnostic system is configured, when using the event driver, to:
Pelissier meets the claim feature, as the transducer assembly 16 is used by the OS and embedded software for imaging which requires the configuration claimed.


detect, via the event driver, a first event in the examination procedure; and
Pelissier meets the claim feature, as it recognizes a transducer assembly 16.


change use of the system component in the examination procedure to a first type defined by the event driver when the first event is detected in the examination procedure.

Pelissier meets the claim feature, as it powers up or shuts down the transducer assembly as a part of imaging process.
14
The medical diagnostic system of claim 13, wherein the medical diagnostic system is an imaging system.

Pelissier meets claim 14, as ultrasound imaging device 10 is an imaging system.

16
In a non-transitory computer-readable storage medium that stores instructions executable by one or more processors of a medical diagnostic system to operate the medical diagnostic system, such that a system component of the diagnostic system is used to generate examination data of a person under examination during an examination procedure, wherein the examination procedure with control of the system component is controlled by a piece of control software, and a component driver exchanges control commands of the control software with the system component, such that the system 
. 



Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoi (US-2013/0127467-A1).

Claim No
Claim feature
Prior Art
Yokoi (US-2013/0127467-A1)
1
A method for operating a medical diagnostic system that is configured to use a system component of the medical diagnostic system to generate examination data of a person under examination during an examination procedure, wherein the examination procedure with control of the system component is controlled by a piece of control software, and a component driver exchanges control commands of the control software with the system component, such that the system component is controlled, the method comprising: 

Yokoi discloses a method for operating a medical diagnostic system (MRI apparatus 1, cf. Fig. 1) that is configured to use a system component (table 14) of the medical diagnostic system to generate examination data of a person under examination during an examination procedure, wherein the examination procedure (MRI imaging procedure) with control of the system component is controlled by a piece of control software (operating system of computer 22, cf. ¶ [0043]), and a component driver (bed driving unit 15) exchanges control commands of the control software (OS) with the system component (bed 14), such that the system component (14) is controlled, the method comprising: 



providing an event driver that communicates with the control software via an interface of the control software; 

providing an event driver (15) that communicates with the control software via an interface of the control software (OS); 
There must be an interface between the OS and the event driver (15) so that OS can control a position of the bed 14 from a non-imaging position to an imaging position.

Even though the Applicant intends the “event driver” to be a piece of software as can be understood from hints in the instant specification, 

Interface can be anything between two items, in this case, one item can be system software and another item can be something the system software connected to or controls and the interface can be a connection/coupling/communication between them.



detecting, via the event driver, a first event in the examination procedure and reporting the detected first event to the event driver; and 

detecting, via the event driver (15), a first event (detection of “out limit position” of the bed 14, cf. ¶ [0039] and other places) in the examination procedure (MRI imaging procedure) and reporting the detected first event to the event driver; and 


modifying the use of the system component in the examination procedure to a first type defined by the event driver when the first event is detected in the examination procedure.

modifying the use of the system component (bed 14 can be repositioned for imaging when “out limit position” is detected) in the examination procedure to a first type (“non-imaging state”) defined by the event driver (15) when the first event (detection out limit position) is detected in the examination procedure.

2
The method of claim 1, wherein it is only due to the event driver that the control software is operable to detect the first event, report an occurrence of the first event to the event driver via the interface, and modify the use of the system component in the examination procedure to the first type.

Yokoi meets claim 2 because only due to the bed driver 15 the OS may detect the “out limit position” and modify a use of the bed for imaging or stop using the bed if not imaging as claimed.


3
The method of claim 1, further comprising: detecting, by the event driver, a second event in the examination procedure; and modifying the use of the system component in the examination procedure to a second type defined by the event driver when the second event is detected.

Yokoi meets claim 3 as Yokoi detects a second event (detection of position of the bed at imaging operation).
4
The method of claim 1, wherein modifying the use of the system component in the examination procedure to the first type comprises changing an operating status of the system component from a first operating mode to a second operating mode, the second operating mode being different than the first operating mode.

Yokoi meets claim 4 as OS switches the operation of the bed 14 from non-imaging to imaging mode.

The method of claim 3, wherein changing the operating mode to the second operating mode comprises: setting the system component to an idle status, in which a power supply of the system component is at least reduced; or setting the system component from the idle status, in which the power supply of the system component is at least reduced, to an active operating status, in which the system component is usable to generate the examination data.

Yokoi meets claim 5 as Yokoi use low power or no power from the power circuit when the bed 14 is not moving or idling.

Bed 14 does not move constantly or all the time, it moves intermittently and therefore, an operating mode of the bed 14 switches between idle state and moving state.
6
The method of claim 4, wherein modifying the use of the system component to the second type comprises setting the system component from the idle status, in which a power supply of the system component is at least reduced, to an active operating status, in which the system component is usable to generate the examination data.

Yokoi meets claim 6 as the bed 14 switches between an idle state and moving state.
7
The method of claim 6, wherein recording the examination data is only possible when the system component has been set to the active operating status.

Yokoi meets claim 7 as the bed 14 is in active operation status during imaging operation.
8
The method of claim 1, wherein detecting the first event comprises: detecting that a couch for supporting the person under examination is positioned relative to the medical diagnostic system such that the person under examination is positionable on the couch, but the examination data is not recordable; detecting that a recording of the examination data is started or terminated; or detecting that the couch for supporting the person under examination is positioned relative to the diagnostic system such that the examination data is recordable.

Yokoi meets claim 8 as the system component is a couch (bed 14) on which a patent rests for imaging.

If the bed 14 is at out limit position, the examination data is not recordable.

If the bed 14 is in imaging position the examination data is recordable.
9
The method of claim 1, wherein the event driver has data with which the first event is identifiable in the examination procedure and with which it is determinable how the examination procedure is modified on detection of the first event.



10
The method of claim 1, wherein detecting the first event comprises: detecting a defined status in the procedure of the examination procedure; or detecting a particular status at the system component.

Yokoi meets claim 10.
11
The method of claim 1, wherein the medical diagnostic system is an imaging system.

Yokoi meets claim 11.
12
The method of claim 11, wherein the imaging system is a magnetic resonance (MR) facility, and the system component is a couch for positioning the person under examination, a gradient system for generating magnetic field gradients, or a receive coil for receiving MR signals.

Yokoi meets claim 12 as the system component is a couch (bed 14) in an MRI system which has a gradient system (gradient power supply 10 and gradient coil 6) and a receiving coil (8) as claimed.
13
A medical diagnostic system comprising: 
Yokoi discloses a medical system (MRI apparatus 1).


a system component configured to generate examination data of a person under examination during an examination procedure; 

System component (bed 14).

a memory; 

Memory (26).

at least one processor, 

Computer 22 has a processor

wherein the memory is configured to store a piece of control software, via which the examination procedure is controlled when the control software is executed by the at least one processor, while using the system component, 

Memory (22) stores an operating system (OS).

wherein a component driver is configured to exchange control commands of the control software with the system component, such that the system component is controlled,

Component driver (a part of the OS that controls the bed 14 movement).

wherein the memory is further configured to store an event driver that communicates with the control software via an interface of the control software, and




wherein the medical diagnostic system is configured, when using the event driver, to:
MRI apparatus1 is configured to:

detect, via the event driver, a first event in the examination procedure; and
The MRI apparatus 1 detect a position of the bed 14

change use of the system component in the examination procedure to a first type defined by the event driver when the first event is detected in the examination procedure.

The MRI apparatus 1 changes use of the bed from idle to imaging.
14
The medical diagnostic system of claim 13, wherein the medical diagnostic system is an imaging system.

MRI apparatus 1in Yokoi is an imaging system
15
The medical diagnostic system of claim 14, wherein the imaging system is a magnetic resonance (MR) facility, and the system component is a couch for positioning the person under examination, a gradient system for generating magnetic field gradients, or a receive coil for receiving MR signals.

See Fig. 1
16
In a non-transitory computer-readable storage medium that stores instructions executable by one or more processors of a medical diagnostic system to operate the medical diagnostic system, such that a system component of the diagnostic system is used to generate examination data of a person under examination during an examination procedure, wherein the examination procedure with control of the system component is controlled by a piece of control software, and a component driver exchanges control commands of the control software with the system component, such that the system component is controlled, the instructions comprising: providing an event driver that communicates with the control software via an interface of the control software; detecting, via the event driver, a first event in the examination procedure and reporting the detected first event to the event driver; and modifying the use of the 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852